 497305 NLRB No. 51PACIFIC ASCORP1301 NLRB No. 156 (not reported in Board Volume).2Counsel for the General Counsel, in a letter to the Respondentdated August 13, 1991, again notified the Respondent of its obliga-
tion to file an answer to the compliance specification and enclosed
a copy of Sec. 102.56 of the Board's Rules and Regulations. Coun-
sel's letter further notified the Respondent that she intended to file
a Motion for Summary Judgment if an answer were not filed by Au-
gust 23, 1991. On August 14, 1991, the Respondent's attorney ac-
knowledged receipt of the compliance specification, noted that the
Respondent filed a chapter 7 petition on about August 28, 1990, and
stated that the proceedings violated the automatic stay provisions of
the Bankruptcy Code. On August 19, 1991, counsel for the General
Counsel left a detailed message with a representative of the Re-
spondent's attorney advising that the Respondent was obligated to
file an answer notwithstanding the bankruptcy proceedings and that
she intended to file a Motion for Summary Judgment if an answer
was not received by August 23, 1991. To date, no answer has been
filed.The Respondent's bankruptcy proceedings do not deprive theBoard of jurisdiction or authority to entertain and process the unfair
labor practice case to its final disposition. Schaffner ConstructionCo., 252 NLRB 967, 968 (1980).Pacific Ascorp and Southern California DistrictCouncil of Laborers, affiliated with Laborers'
International Union of North America, AFL±
CIO and Plaster Tenders, Construction and
General Laborers, Locals 300 and 802, Parties
to the Contract. Case 31±CA±18238October 25, 1991SUPPLEMENTAL DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
OVIATTOn February 28, 1991, the National Labor RelationsBoard issued a Decision and Order in this proceeding,1in which it, inter alia, ordered the Respondent to make
whole unit employees by making payments to various
fringe benefit funds as provided by the collective-bar-
gaining agreements until their expiration. A con-
troversy having arisen over the amounts due under the
terms of the Board's Order, the Acting Regional Direc-
tor for Region 31 issued a compliance specification
and notice of hearing on June 21, 1991. Although
properly served with a copy of the compliance speci-
fication, the Respondent has failed to file an answer.2On September 3, 1991, the General Counsel filedwith the Board a Motion for Summary Judgment onCompliance Specification. On September 5, 1991, theBoard issued an order transferring the proceeding to
the Board and a Notice to Show Cause why the motion
should not be granted. The Respondent did not file a
response. The allegations in the motion are therefore
undisputed.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.On the entire record, the Board makes the followingRuling on Motion for Summary JudgmentSection 102.56 of the Board's Rules and Regulationsprovides that if an answer is not filed within 21 days
from the service of the compliance specification, the
Board may find the allegations of the specification to
be true and enter an appropriate order. According to
the uncontroverted allegations in the Motion for Sum-
mary Judgment, the Respondent, despite having been
advised of the filing requirements, has failed to file an
answer to the compliance specification. In the absence
of good cause for the Respondent's failure to file an
answer, we deem the allegations in the compliance
specification to be admitted as true, and we grant the
General Counsel's Motion for Summary Judgment. Ac-
cordingly, we conclude that the net amounts due are
as stated in the compliance specification and we will
order payment by the Respondent to the fringe benefit
funds listed below on behalf of the unit employees.ORDERThe National Labor Relations Board orders that theRespondent, Pacific Ascorp, Inglewood, California, its
officers, agents, successors, and assigns, shall make
whole the affected unit employees by payment to the
fringe benefit funds listed below the following
amounts, plus any additional amounts necessary (see
Merryweather Optical Co., 240 NLRB 1213 (1979)):Health and Welfare$84,030.09
Pension22,189.41

Education (LECET)1,937.60

Vacation43,890.22
Training Fund5,819.44
